Dissenting Opinion by
Judge Mencer:
I respectfully dissent. I do not share the view of the majority that the hearing conducted by the Insurance Commissioner was subject to our traditional due process rights applicable to an adversary proceeding. Therefore, I do not conclude that it was error for the Insurance Commissioner to restrict cross-examination of representatives of Blue Cross of Western Pennsylvania to cross-examination by members of the Insurance Department only.
Further, I am not satisfied that the City of Pittsburgh and the County of Allegheny have standing to appeal from the decision of the Insurance Commissioner approving the rate increase. See Louden Hill Farm, Inc. v. Milk Control Commission, 420 Pa. 548, 217 A. 2d 735 (1966); Lansdowne Borough Bowd of Adjustment’s apeal, 313 Pa. 523, 170 A. 867 (1934); Elliott Estate, 388 Pa. 321, 131 A. 2d 357 (1957).